Citation Nr: 1311188	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  05-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to October 1973.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2011, the Board remanded the issues of entitlement to a compensable rating for left ear hearing loss and service connection for right ear hearing loss for additional development.  The Board also granted a 40 percent rating for the low back disability and separate 10 percent ratings for radiculopathy of the right and left lower extremity.  The Veteran appealed the denial of a rating in excess of 40 percent for the low back disability and ratings greater than 10 percent for the radiculopathies to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), the Court remanded the matter to the Board in April 2012.  

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2012).  Here, the Court remanded the claim of entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disorder, and entitlement to ratings in excess of 10 percent for left lower extremity radiculopathy and right lower extremity radiculopathy based on the Joint Motion's finding that the Board's August 2011 decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the August 2011 Board decision that denied entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disorder, and entitlement to ratings in excess of 10 percent for left lower extremity radiculopathy and right lower extremity radiculopathy must be vacated, and a new decision will be entered as if that part of the August 2011 decision by the Board had never been issued. 


REMAND

With respect to the claims of entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disorder, and entitlement to ratings in excess of 10 percent for left lower extremity radiculopathy and right lower extremity radiculopathy, the Veteran must be provided the notice required by 38 C.F.R. § 3.159(e)(2) with respect to the relevant records of private treatment.  The Veteran was previously told to submit all relevant evidence in his possession and was aware of this requirement, as shown by his submission of private medical records in June 2007.  Although the Veteran was represented throughout his appeal to the Board and had actual knowledge of VA's need for all relevant evidence, pursuant to the Joint Motion, the Veteran must be notified that he should notify VA of the location of all relevant treatment records and to either submit the records or authorize VA to obtain the records.  Furthermore, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected low back disorder, left lower extremity radiculopathy, and right lower extremity radiculopathy.

With respect to the claim of service connection for right ear hearing loss, the record does not indicate that the development ordered in the August 2010 Board decision has been performed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the August 2010 remand instructions.  Additionally, as the last audiogram of record for the Veteran's left ear hearing loss was in 2010, and the claim of a compensable rating for left ear hearing loss is inextricably intertwined with the issue of service connection for right ear hearing loss, the VA examination must indicate the current severity of the service-connected left ear hearing loss. .  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must specifically requesting releases for all private treatment, to include records from Dr. Morris, and records of epidurals received in February 2010, and a local nerve block injection in October 2010.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected low back disorder, left lower extremity radiculopathy, and right lower extremity radiculopathy.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All indicated testing must be conducted, to include electromyogram (EMG) or nerve conduction studies (NCS).  The examiner must conduct full range of motion studies.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  The examiner must specify whether the lumbar spine disability results in unfavorable ankylosis or the approximation thereof.  

The examiner must specify whether the Veteran has incapacitating episodes as a result of his lumbar spine disability.  If so, the examiner should specify the duration of such episodes in the past 12 months.  

The examiner must specify the nerve or nerves involved with the service-connected radiculopathy of the lower extremities.  The examiner must then state whether the radiculopathy is wholly sensory and, if so, whether it results in mild or moderate impairment.  If the radiculopathy is not wholly sensory, the examiner must state whether it results in complete paralysis or incomplete paralysis.  If it results in incomplete paralysis, the examiner must indicate if the impairment is mild, moderate, or severe in degree.  All other neurological impairment resulting from the low back disorder must be identified, and the examiner must estimate the associated level of impairment. 

A complete rationale for any opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The Veteran must be examined to determine the current existence and etiology of any right ear hearing loss, and the current severity of the Veteran's service-connected left ear hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

The examiner must render an opinion as to whether any degree of the Veteran's current right ear hearing loss is related to his period of military service, or to any incident therein, to include as due to noise exposure.  The VA examiner must specifically consider and address the audiometry reports which reflect a worsening of right ear hearing acuity throughout the Veteran's period of active duty service.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of in-service and postservice noise exposure, and any other pertinent clinical findings of record, must be addressed.  Prior to forming an opinion, the examiner must be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  The examiner must specifically address the question of whether any degree of right ear hearing loss began as a result of any in-service noise exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


